Case: 17-50478      Document: 00514280709         Page: 1    Date Filed: 12/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50478
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN CARLOS HERNANDEZ-GAUDILLO, also known as Juan Caudillo,
also known as Juan Gonzales-Hernandez, also known as Juan Trejo, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-71-1


Before JONES, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Carlos
Hernandez-Gaudillo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Hernandez-Gaudillo has filed a
response. The record is not sufficiently developed to allow us to make a fair



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50478    Document: 00514280709     Page: 2   Date Filed: 12/20/2017


                                 No. 17-50478

evaluation of Hernandez-Gaudillo’s claim of ineffective assistance of counsel;
we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United
States v. Corbett, 742 F.2d 173, 177 (5th Cir. 1984) (per curiam).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Hernandez-Gaudillo’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2